Counterclaim; third-party, impleading of. — Plaintiffs brought this suit to recover from the United States as defendant for the taking of a leasehold interest. This case comes before the court on plaintiffs’ motion to dismiss the counterclaim of the third-party defendants against plaintiffs and has been considered, together with the opposition thereto, without oral argument. Defendant has filed a cross-petition *1084against the third-party defendants under an indemnity agreement, and said third-parties, besides answering, have counterclaimed against plaintiffs for alleged breaches of provisions in the leases by the plaintiffs. Plaintiffs, having moved to dismiss the counterclaim, the court hereby determines that the cause asserted in said counterclaim is, if valid, a separate cause of action which is beyond the authority of this court to decide. See Rolls Royce Ltd. v. United States, 176 Ct. Cl. 694, 364 F. 2d 415 (1966). On October 2, 1970 the court granted plaintiffs’ motion to dismiss the counterclaim, and dismissed the counterclaim without prejudice.